Exhibit 10.1

 

JPMORGAN CHASE BANK,

N.A.

383 Madison Avenue

New York, NY 10179

  

WELLS FARGO BANK,

NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

Duke Energy Center

550 South Tryon Street

Charlotte, North Carolina 28202

  

U.S. BANK NATIONAL

ASSOCIATION

800 Nicollet Mall

Minneapolis, MN 55402

CONFIDENTIAL

November 6, 2018

Leggett & Platt, Incorporated

1 Leggett Road

Carthage, MO 64836

Attention of      Matthew Flanigan

                Chief Financial Officer

Project Coil

Commitment Letter

Ladies and Gentlemen:

Leggett & Platt, Incorporated, a Missouri corporation (the “Company” or “you”),
has advised JPMorgan Chase Bank, N.A. (“JPMorgan”), Wells Fargo Bank, National
Association (“Wells Fargo Bank”), Wells Fargo Securities, LLC (“Wells Fargo
Securities”) and U.S. Bank National Association (“US Bank” and, together with
JPMorgan and Wells Fargo Bank, the “Initial Lenders” and, together with
JPMorgan, Wells Fargo Securities and each Permitted Lender (as defined below)
that becomes a party hereto as an additional “Commitment Party” pursuant to
Section 3 hereof, collectively, the “Commitment Parties”, “we” or “us”) that it
intends to consummate the Acquisition and the other Transactions described in
the Transaction Description attached hereto as Exhibit A. Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Exhibits
hereto. This commitment letter, together with all Exhibits hereto, as the same
may be amended, restated, supplemented or otherwise modified, is referred to as
this “Commitment Letter”.

1.    Commitment. In connection with the foregoing, and subject only to the
satisfaction or waiver of the conditions expressly set forth in Exhibit C to
this Commitment Letter, (a) JPMorgan hereby commits to provide to the Company 66
2/3% of the aggregate principal amount of the Bridge Facility, (b) Wells Fargo
Bank hereby commits to provide to the Company 16 2/3% of the aggregate principal
amount of the Bridge Facility and (c) US Bank hereby commits to provide to the
Company 16 2/3% of the aggregate principal amount of the Bridge Facility on the
terms set forth herein and in Exhibit B hereto. It is understood and agreed that
any event occurring after the date hereof and prior to the funding of the Bridge
Facility on the Closing Date that would result in a mandatory prepayment or
commitment reduction with respect to the Bridge Facility as set forth in Exhibit
B hereto under “Mandatory Prepayments/Commitment Reductions” shall



--------------------------------------------------------------------------------

reduce the amount of the Bridge Facility, and the aggregate amount of the
Commitment Parties’ commitments hereunder (on a pro rata basis as among the
Commitment Parties, based on the amount of their respective commitments), on a
dollar-for-dollar basis. The commitments and other obligations of the Initial
Lenders and any Permitted Lender that becomes a Commitment Party hereunder shall
be several and not joint.

2.    Appointment of Roles. You hereby appoint (a) each of JPMorgan, Wells Fargo
Securities and US Bank to act, and each of JPMorgan, Wells Fargo Securities and
US Bank hereby agrees to act, as a joint lead arranger and joint bookrunner in
respect of the Bridge Facility (in such capacities, the “Bridge Arrangers”) and
(b) JPMorgan to act, and JPMorgan hereby agrees to act, as the sole
administrative agent for the Bridge Facility (in such capacity, the “Bridge
Administrative Agent”), in each case on the terms set forth in this Commitment
Letter and subject only to the satisfaction or waiver of the conditions
expressly set forth in Exhibit C to this Commitment Letter. It is understood and
agreed that, notwithstanding any Permitted Lender becoming a Commitment Party
hereunder, JPMorgan will appear on the top left of the cover page of any
marketing materials or other documentation for the Bridge Facility, and will
hold the roles and responsibilities conventionally understood to be associated
with such name placement.

It is agreed that no other agents, co-agents, arrangers, co-arrangers,
bookrunners, managers or co-managers will be appointed and no other titles will
be awarded, and no compensation will be paid (other than the compensation
expressly contemplated by this Commitment Letter or the Fee Letters (as defined
below)), in each case, by the Company or any of its subsidiaries in connection
with the Bridge Facility unless the Company and the Bridge Arrangers shall so
agree.

3.    Syndication. The Bridge Arrangers reserve the right, prior to or after the
execution of the definitive documentation for the Bridge Facility, to syndicate
the Bridge Facility to one or more lenders reasonably acceptable to you and
excluding Disqualified Lenders. The Bridge Arrangers will manage, in
consultation with you, all aspects of any syndication of the Bridge Facility,
including the determinations as to the timing of all offers to prospective
Lenders, the determinations as to the selection of Lenders, the acceptance and
final allocation of commitments, any title of agent or similar designations or
roles awarded to any Lender and the amounts offered and the compensation
provided to each Lender from the amounts to be paid to the Bridge Arrangers
pursuant to the terms of this Commitment Letter and the Fee Letters; provided
that each Lender shall be reasonably acceptable to you (it being understood that
any person that is a lender under the Existing Revolving Credit Agreement shall
be deemed to be reasonably acceptable to you); provided, further, that the
Lenders shall not include any Disqualified Lenders (as defined below). Any
Lender that is selected in accordance with the foregoing provisions is referred
to as a “Permitted Lender”. In connection with any syndication of the Bridge
Facility, the Company agrees, at the request of the Bridge Arrangers, to enter
into one or more customary joinder agreements to this Commitment Letter and the
Arranger Fee Letter, and/or an amendment and restatement of this Commitment
Letter and the Arranger Fee Letter (and/or any separate fee letter)
(collectively, the “Joinder Documentation”) reasonably acceptable to the Bridge
Arrangers and the Company, in each case, pursuant to which any Permitted Lender
may become an additional “Commitment Party” and extend a commitment in respect
of the Bridge Facility directly to the Company, which may contain provisions
determined by the Bridge Arrangers in accordance with the syndication provisions
set forth above with respect to the allocation of titles and roles, rights

 

2



--------------------------------------------------------------------------------

and responsibilities in connection with the syndication of the Bridge Facility,
the allocation of any reductions in the amount of the Bridge Facility and the
allocation to such Permitted Lender of fees provided for in the Arranger Fee
Letter (but which will not add any new conditions to the availability of the
Bridge Facility or change the terms of the Bridge Facility or increase the
aggregate compensation payable by the Company in connection therewith as set
forth in this Commitment Letter and in the Fee Letters). The commitments of the
Initial Lenders hereunder with respect to the Bridge Facility shall be reduced
dollar-for-dollar (on a pro rata basis as among the Initial Lenders, based on
the amounts of their respective commitments in respect of the Bridge Facility)
and, to the extent of such reduction and subject to the final paragraph of this
Section 3, the Initial Lenders shall be released from their obligations solely
with respect thereto (it being understood that the remaining commitments of the
Initial Lenders shall continue in full force and effect), as and when
commitments in respect of the Bridge Facility are received from any Permitted
Lender upon such Permitted Lender (A) becoming a party to this Commitment Letter
as an additional “Commitment Party” pursuant to the Joinder Documentation or
(B) becoming a party to the Bridge Credit Agreement as a “Lender” thereunder.
For purposes hereof, “Disqualified Lenders” means, collectively, (i) those
entities that have been specified to us by you in writing from time to time as
competitors of you or your subsidiaries or the Acquired Company or its
subsidiaries, (ii) those banks, financial institutions, other institutional
lenders and investors and other entities identified to us by you in writing
prior to the date hereof and (iii) those entities that are clearly identifiable
as an affiliate of the entities described in the preceding clauses (i) or (ii)
solely on the basis of the similarity of such affiliate’s name (in the case of
any such competitors or their respective affiliates, other than any bona fide
debt fund affiliates) (the “Disqualified Lenders”); provided that (x) the
foregoing will not affect commitments previously syndicated to any Disqualified
Lender prior to such Lender being identified as a Disqualified Lender and
(y) any designation of a Disqualified Lender after the date hereof pursuant to
the preceding clause (i) shall become effective three business days after
notification thereof.

Until the earlier of (a) the date on which a Successful Syndication (as defined
in the Arranger Fee Letter) is achieved and (b) 45 days after the Closing Date
(such earlier date, the “Syndication Date”), you agree upon the request of the
Bridge Arrangers to assist, and to use commercially reasonable efforts (to the
extent practical and reasonable in all instances and not in contravention of the
Acquisition Agreement) to cause the Acquired Company and its subsidiaries
actively to assist, the Bridge Arrangers in completing the syndication of the
Bridge Facility. Such assistance shall include (i) your using commercially
reasonable efforts to ensure that arrangement and syndication efforts benefit
from your and your subsidiaries’ existing relationships with banks and other
financial institutions and, to the extent practical and reasonable in all
instances and not in contravention of the Acquisition Agreement, such existing
relationships of the Acquired Company and its subsidiaries, (ii) direct contact
between your senior management, representatives and advisors, on the one hand,
and prospective Lenders, on the other hand (and, at the request of the Bridge
Arrangers, your using commercially reasonable efforts (to the extent practical
and reasonable in all instances and not in contravention of the Acquisition
Agreement) to cause such contact between senior management, representatives and
advisors of the Acquired Company, on the one hand, and prospective Lenders, on
the other), (iii) your assistance (and your using commercially reasonable
efforts (to the extent practical and reasonable in all instances and not in
contravention of the Acquisition Agreement) to cause the Acquired Company to
assist) in the preparation of confidential information memoranda (the
“Confidential Information Memoranda”) and other customary marketing materials to
be used in connection with the syndication of the

 

3



--------------------------------------------------------------------------------

Bridge Facility (collectively, the “Information Materials”), (iv) the hosting,
with the Bridge Arrangers, of one or more meetings of or conference calls with
prospective Lenders at times and locations to be mutually agreed upon, and
(v) using commercially reasonable efforts to obtain, as promptly as practicable
after the date hereof, updated public corporate ratings (but no specific rating)
of the Company and updated public ratings (but no specific rating) of the
Company’s senior unsecured, non-credit enhanced long-term indebtedness for
borrowed money from each of Moody’s Investor Services, Inc. (“Moody’s”) and S&P
Global Ratings, a division of S&P Global Inc. (“S&P”), in each case taking into
account the Transactions. In addition, you agree, prior to the Syndication Date,
promptly to prepare and provide, and to use your commercially reasonable efforts
(to the extent practical and reasonable in all instances and not in
contravention of the Acquisition Agreement) to cause the Acquired Company
promptly to prepare and provide, to the Bridge Arrangers all customary financial
and other information with respect to the Company, the Acquired Company and
their respective subsidiaries and the transactions contemplated hereby,
including all financial projections, estimates and forecasts and other
forward-looking information (the “Projections”), as the Bridge Arrangers may
reasonably request in connection with the syndication of the Bridge Facility.
You hereby authorize the Commitment Parties to use the Company’s corporate name
and such logos that the Company may provide to the Commitment Parties from time
to time on the Confidential Information Memoranda and other Information
Materials or in any advertisements that any Commitment Party may propose to
place after the Closing Date in financial and other newspapers and journals, or
otherwise, at its own expense describing its services to the Company hereunder.

You acknowledge that certain prospective Lenders (such Lenders, “Public
Lenders”; all other prospective Lenders, “Private Lenders”) may have personnel
who do not wish to receive Private Lender Information (as defined below). You
agree, at the request of the Bridge Arrangers, to assist (and to use
commercially reasonable efforts, to the extent not in contravention of the
Acquisition Agreement, to cause the Acquired Company to assist) in the
preparation of a version of the Information Materials consisting exclusively of
information and documentation that is either (a) publicly available or (b) not
material with respect to the Company, the Acquired Company or their respective
subsidiaries, or any securities of any of the foregoing, for purposes of United
States Federal and state securities laws (all such information and documentation
being “Public Lender Information”; and any information and documentation that is
not Public Lender Information is referred to herein as “Private Lender
Information”). Before distribution of any Information Materials, you agree to
execute and deliver to the Bridge Arrangers a customary authorization letter in
which you authorize distribution of the Information Materials to prospective
Lenders, which shall include a customary representation by you as to the
accuracy of the Information Materials and, in the case of Information Materials
intended to contain solely Public Lender Information, a representation that such
Information Materials do not contain any Private Lender Information. You further
agree that each document to be disseminated by the Bridge Arrangers to any
prospective Lender in connection with the Bridge Facility will, at the request
of the Bridge Arrangers, be identified by you as either (i) containing Private
Lender Information or (ii) containing solely Public Lender Information. You
acknowledge that the following documents may be distributed to Public Lenders
(unless you notify the Bridge Arrangers promptly (including by e-mail) within a
reasonable period of time prior to the intended distribution that any such
document contains Private Lender Information (provided that such document has
been provided to you for review a reasonable period of time prior thereto)): (A)
drafts and final definitive documentation with respect to the Bridge Facility,
(B) administrative materials prepared by any of

 

4



--------------------------------------------------------------------------------

the Bridge Arrangers or the Bridge Administrative Agent for prospective Lenders
(such as a lender meeting invitation, bank allocation, if any, and funding and
closing memoranda) and (C) notification of changes in the terms of the Bridge
Facility.

To ensure an orderly and successful syndication of the Bridge Facility, prior to
the Syndication Date the Company and its subsidiaries will not, and the Company
will use commercially reasonable efforts (subject to, and to the extent not in
contravention of, the Acquisition Agreement) to ensure that the Acquired Company
and its subsidiaries will not, in each case, without the prior written consent
of the Bridge Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed), syndicate or issue any debt facility or any debt
security of the Company, the Acquired Company or any of their respective
subsidiaries, including any amendments, renewals or refinancings of any existing
debt facility or debt security, in each case, that would reasonably be expected
to materially impair the general syndication of the Bridge Facility, other than
(a) the Bridge Facility, (b) the Term Loan Facility, (c) the Proposed
Amendments, (d) (i) the New Revolving Facility, and (ii) borrowings under the
Existing Revolving Credit Agreement or the New Revolving Facility, (e) any
offering of debt securities for which the Bridge Arrangers or their respective
affiliates have been engaged to act as joint bookrunner, (f) any commercial
paper, (g) ordinary course capital leases, purchase money and equipment
financings, vehicle leasing agreements, and any similar obligations (h) any
indebtedness of the Acquired Company and its subsidiaries permitted to be
incurred by the Acquired Company or its subsidiaries after the date hereof but
prior to the Closing Date, or permitted to remain outstanding on the Closing
Date, in each case, under the Acquisition Agreement (i) ordinary course letters
of credit, overdraft protection and short term working capital facilities,
factoring arrangements, hedging and cash management arrangements,
(j) intercompany debt among the Company and its subsidiaries or among the
Acquired Company and its subsidiaries, and (k) any other indebtedness the Net
Cash Proceeds of which do not exceed US$100,000,000 in the aggregate.

Notwithstanding anything to the contrary contained in this Commitment Letter,
(a) without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Commitment Parties’ commitments
hereunder are not subject to or conditioned upon syndication of, or receipt of
commitments in respect of, the Bridge Facility, and that none of the
commencement or completion of the syndication of Bridge Facility nor the
obtaining of ratings as set forth above nor compliance with the Commitment
Letter (other than Exhibit C), the Fee Letter or any other agreement or other
undertaking shall constitute a condition to the funding of the Bridge Facility
on the Closing Date and (b) notwithstanding our right to syndicate the Bridge
Facility and to receive commitments with respect thereto, except (i) in respect
of assignments of all or any portion of any Commitment Party’s commitment
hereunder to a Permitted Lender or (ii) in respect of assignments between any
Commitment Party and its affiliates as expressly provided in section 9 hereof,
(x) no Commitment Party shall be relieved, released or novated from its
commitment hereunder in connection with the syndication of the Bridge Facility
until after the funding of the Bridge Facility on the Closing Date has occurred,
(y) no assignment or novation in connection with the syndication of the Bridge
Facility shall become effective (as between the Company and any Commitment
Party) with respect to all or any portion of any Commitment Party’s commitment
hereunder until after the funding of the Bridge Facility on the Closing Date has
occurred and (z) unless otherwise agreed to in writing by the Company, each
Commitment Party shall retain control over all of its rights and obligations
with respect to its commitment hereunder, including all rights with respect to
consents, modifications, waivers and amendments hereof, until after the funding
of the Bridge Facility on the Closing Date has occurred.

 

5



--------------------------------------------------------------------------------

4.    Information. You hereby represent and warrant that (a) all written
information concerning the Company, the Acquired Company and their respective
subsidiaries, other than the Projections and other forward looking information
and information of a general economic or industry specific nature (the
“Information”), that has been or will be made available to any of the Commitment
Parties or the Lenders by or on behalf of you or any of your representatives in
connection with the transactions contemplated hereunder, when taken as a whole
(and after giving effect to all supplements thereto), does not or will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, when taken as a
whole, not materially misleading in light of the circumstances under which such
statements are made; provided that, with respect to any Information relating to
the Acquired Company and its subsidiaries and prior to the Closing Date, the
foregoing representation and warranty is made only to your knowledge; and
(b) the Projections that have been or will be furnished to any of the Commitment
Parties or the Lenders by or on behalf of you have been or will be prepared in
good faith based upon assumptions that you believe to be reasonable at the time
made and at the time the related Projections are so furnished (it being
understood that the Projections are as to future events and are not to be viewed
as facts and that actual results during the period or periods covered by any
such Projections may differ from the projected results and such differences may
be material). You agree that if, at any time prior to the later of the Closing
Date and the Syndication Date, the representation and warranty in the preceding
sentence would not be true and correct in all material respects if the
Information or the Projections were being furnished at such time and such
representation and warranty were being made, then you will (or, prior to the
Closing Date with respect to Information or the Projections concerning the
Acquired Company and its subsidiaries, you will, subject to, and to the extent
not in contravention of, the Acquisition Agreement, use commercially reasonable
efforts to) supplement the Information and the Projections so that such
representation and warranty shall be so true and correct in all material
respects; provided that such supplementation shall cure any breach of such
representation. In structuring, syndicating and arranging the Bridge Facility,
we will be entitled to use and rely primarily on the Information and the
Projections without independent verification thereof, and you acknowledge and
agree that we will have no obligation to conduct any independent evaluation or
appraisal of your assets or liabilities or the assets or liabilities of the
Acquired Company or any other person or to advise or opine on any solvency
issues. Without limiting your obligations under this paragraph, it is understood
that the Initial Lender’s commitment with respect to the Bridge Facility
hereunder is not conditioned upon the accuracy of, or your compliance with, the
representations, warranties and covenants in this paragraph.

5.    Fees. As consideration for the Initial Lenders’ commitments hereunder and
the Bridge Arrangers’ agreements to perform the services described herein, you
agree to pay the fees set forth in this Commitment Letter and in the arranger
fee letter dated the date hereof (the “Arranger Fee Letter”), among the Bridge
Arrangers, the Initial Lenders and you, and the administrative agent fee letter
dated the date hereof (the “Administrative Agent Fee Letter” and, together with
the Arranger Fee Letter, the “Fee Letters”), between JPMorgan and you, in each
case, as and when provided therein.

 

6



--------------------------------------------------------------------------------

6.    Conditions Precedent. Notwithstanding anything in this Commitment Letter,
the Fee Letters, the definitive documentation with respect to the Bridge
Facility or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, the Commitment Parties’
commitments hereunder and agreements to perform the services described herein
are subject solely to the satisfaction or waiver of the conditions expressly set
forth in Exhibit C hereto, it being understood that there are no conditions
(implied or otherwise) to the commitments hereunder (including compliance with
the terms of this Commitment Letter, the Fee Letters or the Bridge Credit
Agreement or the accuracy of representations and warranties set forth herein or
therein) other than those that are expressly set forth in Exhibit C hereto (and
upon satisfaction or waiver of such conditions, the funding under the Bridge
Facility on the Closing Date shall occur).

7.    Indemnification; Expenses. You agree (a) to indemnify and hold harmless
each of us and our respective affiliates and the respective officers, directors,
members, employees, agents, advisors, controlling persons and representatives of
the foregoing (each, an “indemnified person”) from and against any and all
losses, claims, damages, liabilities and reasonable out-of-pocket expenses,
joint or several, to which any indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letters, the Bridge
Facility, the use of the proceeds thereof, the Bridge Credit Agreement, the
transactions contemplated hereby or thereby or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether based in contract, tort or any other theory, whether
commenced by the Company, the Acquired Company, any of their respective
affiliates or any other person and whether any indemnified person is a party
thereto, and to reimburse each indemnified person upon demand for any reasonable
and documented out-of-pocket legal or other expenses incurred in connection with
investigating or defending any of the foregoing (which legal expenses shall be
limited to one firm of counsel for all such indemnified persons, taken as a
whole, and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such indemnified persons, taken as a whole, and, solely
in the case of an actual or perceived conflict of interest, one additional
counsel (and, if necessary, one additional local counsel in each appropriate
jurisdiction) to the affected indemnified persons that are similarly situated,
taken as a whole); provided that the foregoing indemnity and expense
reimbursement will not, as to any indemnified person, apply to losses, claims,
damages, liabilities or expenses to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction (i) to have
resulted from the willful misconduct, bad faith or gross negligence of such
indemnified person or (ii) to have arisen from a material breach of the funding
obligations of such indemnified person under this Commitment Letter or the
Bridge Credit Agreement or (iii) to have resulted from disputes solely among
indemnified persons not involving any act or omission of you or your
subsidiaries (other than any claim, litigation, investigation or proceeding
against any Commitment Party solely in its capacity or in fulfilling its role as
an Administrative Agent, Bridge Arranger, any other agent, an arranger, a
bookrunner or similar role in connection with the Bridge Facility), and
(b) regardless of whether the transactions or borrowings contemplated by this
Commitment Letter are consummated, to reimburse each of us and our respective
affiliates upon demand for all reasonable and documented out-of-pocket expenses
(including, without limitation, due diligence expenses, syndication expenses,
travel expenses and reasonable and documented fees, charges and disbursements of
counsel) incurred in connection with the Bridge Facility and any related
documentation (including, without limitation, the preparation of this Commitment
Letter, the Fee Letters and the Bridge Credit Agreement) or

 

7



--------------------------------------------------------------------------------

the administration, amendment, modification or waiver thereof. You acknowledge
and agree that the Information Materials and other materials relating to the
Bridge Facility may be transmitted through SyndTrak, IntraLinks or similar
electronic information transmission systems. No party to this Commitment Letter
shall be liable for (A) any damages arising from the use by others of any
Information Materials or other materials obtained through electronic
telecommunications or other information transmission systems (including the
internet) except to the extent they are found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such party or its officers,
directors, employees, agents, advisors, controlling persons or representatives,
or (B) any special, indirect, consequential, exemplary or punitive damages in
connection with this Commitment Letter, the Fee Letters, the Bridge Facility,
the Bridge Credit Agreement or its activities related to any of the foregoing;
provided that nothing in this sentence shall be deemed to relieve you of any
obligation you may have under this paragraph to indemnify an indemnified person
for any such damages asserted by an unaffiliated third party. You will not be
liable for any settlement of any pending or threatened proceeding effected
without your prior written consent (which shall not be unreasonably withheld,
conditioned or delayed), but if settled with your written consent or if there is
a final and non-appealable judgment by a court of competent jurisdiction in any
such proceeding, you agree to indemnify and hold harmless each indemnified
person from and against any and all out-of-pocket expenses, losses, claims,
damages, liabilities and reasonable and documented legal or other out-of-pocket
expenses by reason of such settlement or judgment in accordance with and to the
extent provided in the other provisions herein. You shall not, without the prior
written consent of an indemnified person (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened claim, litigation, investigation or proceeding in respect
of which indemnity could have been sought hereunder by such indemnified person
unless (a) such settlement includes an unconditional release of such indemnified
person in form and substance reasonably satisfactory to such indemnified person
from all liability on claims that are the subject matter of such claim,
litigation, investigation or proceeding and (b) does not include any statement
as to or any admission of fault, culpability or a failure to act by or on behalf
of any indemnified person or any injunctive relief or other non-monetary remedy.

8.    Absence of Fiduciary Relationship; Sharing Information; Affiliate
Activities. You acknowledge that each of us and any of our respective affiliates
may be providing debt financing, equity capital or other services (including,
without limitation, financial advisory services) to other entities that have or
may have interests conflicting with your interests with respect to the
transactions described herein and otherwise. We will not use confidential
information obtained from you or your subsidiaries in the course of the
transactions contemplated hereby (and not otherwise in our or any of our
affiliates’ possession or publicly available) in connection with the performance
by us of services for other companies, and we will not furnish any such
information to other companies in the course of performing such services. You
also acknowledge that we have no obligation to use in connection with the
transactions contemplated hereby, or furnish to you, confidential information
obtained by us or any of our affiliates from other persons.

You acknowledge and agree that each of us and our respective affiliates through
which we may be acting will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter, the Fee Letters or any
other document or in our communications or activities hereunder or thereunder
will be deemed to create any advisory,

 

8



--------------------------------------------------------------------------------

fiduciary or agency relationship or any fiduciary or other implied duty between
any of us, on the one hand, and you or your subsidiaries, affiliates or
equityholders, on the other. You acknowledge and agree that (a) the financing
transactions contemplated by this Commitment Letter and the Fee Letters are
arm’s-length commercial transactions among us, on the one hand, and you, on the
other hand, (b) in connection therewith and with the process leading to such
transactions, each of us is acting solely as a principal and not as an agent or
fiduciary of the Company, the Acquired Company, their respective subsidiaries or
other affiliates, equityholders or any other person, and none of us has assumed
(and will not be deemed on the basis of our communications or activities
hereunder to have assumed) an advisory or fiduciary responsibility or, except as
set forth in this Commitment Letter with respect to our obligations to the
Company, any other obligation, in favor of the Company, the Acquired Company,
their respective subsidiaries or other affiliates, equityholders or any other
person (irrespective of whether any of us or any of our affiliates are
concurrently providing other services to you) and (c) you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto and have consulted your own legal and financial advisors
to the extent you have deemed appropriate. You agree that you will not assert
any claim against any Commitment Party based on an alleged breach of fiduciary
duty by any Commitment Party in connection with any transaction contemplated by,
based upon, arising out of or relating to this Commitment Letter. You further
acknowledge and agree that no Commitment Party has provided any legal,
accounting, regulatory or tax advice with respect to the Transactions and the
other transactions contemplated by this Commitment Letter, and you have
consulted with your own legal, accounting, regulatory and tax advisors to the
extent you have deemed it appropriate to do so.

You further agree that each of us, together with our respective affiliates, is a
full service securities firm engaged in securities trading and brokerage
activities as well as in providing investment banking and other financial
services. In the ordinary course of business, each of us and our respective
affiliates may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own account and the accounts of customers,
equity, debt and other securities and financial instruments (including bank
loans and other obligations) of, you and your subsidiaries and other companies
with which you or your subsidiaries may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any of
us, any of our respective affiliates or any of our or their customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

You acknowledge that JPMorgan currently is acting as administrative agent under,
and certain of the Commitment Parties are lenders under, the Existing Revolving
Credit Agreement and your rights and obligations under any other agreement with
any Commitment Party or any of its affiliates (including the Existing Revolving
Credit Agreement) that currently exist or hereafter may exist are, and shall be,
separate and distinct from the rights and obligations of the parties hereto
under this Commitment Letter, and none of such rights and obligations under such
other agreements shall be affected by any performance or lack of performance by
any of the parties hereto of its obligations hereunder. You further acknowledge
that each Commitment Party and its affiliates may currently or in the future
participate in other debt or equity transactions on behalf of or render
financial advisory services to you or other companies that may be involved in
competing transactions. You hereby agree that each Commitment Party may render
its services under this Commitment Letter notwithstanding any actual or
potential conflict of interest

 

9



--------------------------------------------------------------------------------

presented by the foregoing, and you hereby waive any such claims based on any
alleged conflict of interest in connection with the engagement contemplated
hereby, on the one hand, and the exercise by any Commitment Party or its
affiliates of any rights and duties under any credit or other agreement
(including the Existing Revolving Credit Agreement), on the other hand. The
terms of this paragraph shall survive the expiration or termination of this
Commitment Letter.

9.    Assignments; Amendments; Governing Law, Waiver of Jury Trial. No party to
this Commitment Letter may assign this Commitment Letter or any commitments or
agreements hereunder to any other person without the prior written consent of
each of the other parties hereto (and any purported assignment without such
consent will be null and void); provided that (a) each Commitment Party may
assign its commitments and agreements hereunder, in whole or in part, (i) to any
of its affiliates; provided that no Commitment Party shall be released from the
portion of its commitment hereunder so assigned to the extent such affiliate
fails to fund the portion of the commitment assigned to it on the Closing Date
notwithstanding the satisfaction or waiver of the conditions to such funding set
forth herein, and (ii) to any additional Commitment Parties that become party to
this Commitment Letter pursuant to the Joinder Documentation as provided for in
Section 3 above, and upon any such assignment described in this clause (ii),
such Commitment Party will (only to the extent permitted in the last paragraph
of Section 3 above) be released solely from that portion of its commitments and
agreements that has been so assigned and (b) any Commitment Party’s agreements
hereunder (other than the funding of its commitments) may be performed by or
through its affiliates (including, in the case of JPMorgan, J.P. Morgan
Securities LLC).

This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto. This Commitment Letter may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile or other electronic imaging means (including
“pdf” and “tif”) shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letters are the only
agreements that have been entered into by the parties hereto with respect to the
Bridge Facility and set forth the entire understanding of the parties hereto
with respect to such matters. This Commitment Letter is intended to be solely
for the benefit of the parties hereto, and is not intended to confer any
benefits upon, or create any rights in favor of or be enforceable by or at the
request of, any person other than the parties hereto. Section headings used
herein are for convenience of reference only, are not part of this Commitment
Letter and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter.

This Commitment Letter and the Fee Letters shall be governed by, and construed
in accordance with, the laws of the State of New York; provided that (a) the
interpretation of the definition of “Material Adverse Effect” (as defined in
Exhibit C hereto) and whether or not a Material Adverse Effect exists or has
occurred, (b) the determination of the accuracy of any Acquisition Agreement
Representations and whether as a result of a breach or inaccuracy of such
representations and warranties the Company (or any of its affiliates) has the
right to terminate its (or its affiliate’s) obligations under the Acquisition
Agreement or the right to elect not to consummate the Acquisition and (c) the
determination of whether the Acquisition has been consummated in all material
respects in accordance with the terms of the Acquisition Agreement,

 

10



--------------------------------------------------------------------------------

in each case, will be governed by and construed in accordance with the internal
laws of the State of Delaware applicable to agreements executed and performed
entirely within such State without regard to conflicts of law principles of the
State of Delaware or any other jurisdiction that would cause the laws of any
jurisdiction other than the State of Delaware to apply.

Each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of any state or Federal court sitting in the City of New York,
Borough of Manhattan, over any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letters, the performance of
commitments and agreements hereunder or thereunder or the transactions
contemplated hereby, and agrees, for itself and its affiliates, that any such
suit, action or proceeding brought by it or any of its affiliates will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in the City of New York, Borough of Manhattan. Each of the parties
hereto agrees that service of any process, summons, notice or document by
registered mail addressed to it at its address set forth above shall be
effective service of process for any such suit, action or proceeding brought in
any such court. Each of the parties hereto irrevocably and unconditionally
waives to the extent permitted by applicable law any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum. Each of the parties hereto agrees that a final judgment in
any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon it and may be enforced in any other courts to whose
jurisdiction it is or may be subject, by suit upon judgment. You and we
irrevocably agree to the extent permitted by applicable law to waive trial by
jury in any suit, action, proceeding, claim or counterclaim brought by or on
behalf of any party arising out of or relating to this Commitment Letter, the
Fee Letters, the performance of commitments or agreements hereunder or
thereunder or the transactions contemplated hereby.

10.    Confidentiality. You agree that you will not disclose, directly or
indirectly, this Commitment Letter, the Fee Letters, the contents of any of the
foregoing or the activities of any of us pursuant hereto or thereto to any
person without the prior written approval of the Bridge Arrangers, except (a) on
a confidential and need-to-know basis to your officers, directors, employees,
agents, accountants, attorneys and other professional advisors and
representatives (collectively, with respect to any person, such person’s
“Representatives”) who have been advised of the confidential nature of such
information and either are subject to customary confidentiality obligations of
employment or professional practice or have agreed to treat such information
confidentially in accordance with the terms of this paragraph (or provisions
substantially similar to this paragraph), (b) pursuant to the order of any court
or administrative agency or in any pending legal or administrative proceeding,
or otherwise as required by applicable law or compulsory legal process (in which
case you agree, to the extent permitted by law, to inform us promptly thereof
and, if possible, in advance of such disclosure), (c) in the case of this
Commitment Letter, the Fee Letters and their contents (provided that each Fee
Letter is redacted in a customary manner reasonably satisfactory to the
Commitment Parties that are party thereto), to the Seller and its subsidiaries
and Representatives and to Arsenal Capital Partners L.P. (the “Sponsor”) and its
Representatives, so long as the Seller (and any of its subsidiaries who receive
such information) and the Sponsor shall have agreed to treat such information
confidentially, and their respective Representatives have been advised of the
confidential nature of such information and either are subject to customary
confidentiality obligations of employment or professional practice or have

 

11



--------------------------------------------------------------------------------

agreed to treat such information confidentially in accordance with the terms of
this paragraph (or provisions substantially similar to this paragraph), (d) in
the case of this Commitment Letter and its contents, (i) in any prospectus,
offering memorandum, confidential information memorandum or other marketing
materials relating to any debt financing or any equity offering, or (ii) in
filings with the SEC and other applicable regulatory authorities and stock
exchanges, (e) in the case of the aggregate fee amounts contained in the Fee
Letters, as part of projections, pro forma information or generic disclosure of
aggregate sources and uses related to the Transactions (but without disclosing
any specified fees or any other economic term set forth in any Fee Letter), in
each case, to the extent customary or required in any prospectus, offering
memorandum, confidential information memorandum or other marketing materials
relating to any debt financing or equity offering or in any public filing
relating to the Transactions, (f) to the extent such information becomes
publicly available other than by reason of disclosure by you or your
Representatives in violation of this paragraph, (g) the information contained in
the Exhibits hereto, to Moody’s and S&P, on a confidential basis, and (h) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Commitment Letter or the Fee Letters.

Each of us shall use all confidential information provided to it by or on behalf
of you hereunder solely for the purpose of providing the services that are the
subject of this Commitment Letter and otherwise in connection with the
Transactions and shall treat confidentially all such information, except in each
case for information that was or becomes publicly available other than by reason
of disclosure by us in violation of this paragraph or was or becomes available
to any of us or any of our respective affiliates from a source that is not known
by such person or such affiliate to be subject to a confidentiality obligation
to you or to the extent such information is independently developed by any of us
or our respective affiliates; provided, however, that nothing herein shall
prevent any of us from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case each of us agrees, to the extent permitted by law, to
inform you promptly thereof and, if possible, in advance of such disclosure),
(b) upon the request or demand of any regulatory authority exercising
supervisory authority or having or claiming to have jurisdiction over any of us
or our respective affiliates (including, without limitation, in the course of
inspections, examinations or inquiries by federal or state government agencies,
regulatory agencies, self-regulatory agencies and rating agencies), (c) on a
confidential and need-to-know basis to our respective affiliates, and our and
our respective affiliates’ Representatives who have been advised of the
confidential nature of such information and either are subject to customary
confidentiality obligations of employment or professional practice or have
agreed to treat such information confidentially in accordance with the terms of
this paragraph (or provisions substantially similar to this paragraph), (d) for
purposes of establishing any defense available under state and federal
securities laws, including, without limitation, a “due diligence” defense, or in
connection with the exercise of any remedies hereunder or under any Fee Letter
or any suit, action or proceeding relating to this Commitment Letter or the Fee
Letters, (e) to prospective Lenders, participants or assignees in respect of the
Bridge Facility (or, in each case, any of their respective advisors), in each
case, subject to the acknowledgement and acceptance by such prospective Lenders,
participants or assignees, as applicable, that such information is being
provided on a confidential basis (on substantially the terms as set forth in
this paragraph or as is otherwise reasonably acceptable to you and the Bridge
Arrangers, including pursuant to the confidentiality terms set forth on the
Confidential Information Memoranda or other Information Materials) in accordance

 

12



--------------------------------------------------------------------------------

with the Bridge Arrangers’ standard syndication process or market standards for
dissemination of such type of information, which shall in any event require
“click through” or other affirmative action on the part of the recipient to
access such confidential information, (f) to Moody’s and S&P, on a confidential
basis, and (g) to market data collectors, similar service providers to the
lending industry and service providers to any of the Commitment Parties and the
Lenders in connection with the administration and management of the Bridge
Facility, provided that such information is limited to the existence of this
Commitment Letter and information about the Bridge Facility; provided further
that, notwithstanding anything herein to the contrary, each of us and our
respective affiliates may disclose any such information as and to the extent
expressly permitted by any written agreement relating to the Transactions
entered into by the Company and the Bridge Arrangers. Our obligations under this
paragraph shall be superseded by the confidentiality provisions of the
definitive documentation for the Bridge Facility or, if such definitive
documentation is not executed and delivered, will terminate on the date that is
one year after the date hereof.

11.    PATRIOT Act Notification. We hereby notify you that pursuant to the
requirements of the USA PATRIOT Improvement and Reauthorization Act, Pub. L.
109-177 (signed into law March 9, 2006) (the “PATRIOT Act”) and the requirements
of 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), each of us and
each of the other Lenders may be required to obtain, verify and record
information that identifies you and your subsidiaries, which information may
include your and their names and addresses and other information that will allow
each of us and the other Lenders to identify you and your subsidiaries in
accordance with the PATRIOT Act and the Beneficial Ownership Regulation. This
notice is given in accordance with the requirements of the PATRIOT Act and the
Beneficial Ownership Regulation and is effective as to us and each Lender.

12.    Acceptance and Termination; Survival. The Commitment Parties’ commitments
and agreements hereunder shall automatically terminate on the earliest to occur
of (a) the fifth business day following April 30, 2019, in the event the Closing
Date has not occurred on such date, (b) the date of the consummation of the
Acquisition, effective immediately following such consummation, with or without
the use of any portion of the Bridge Facility, and (c) the valid termination of
the Acquisition Agreement in accordance with the terms thereof (and you hereby
agree to notify us promptly thereof) without the consummation of the Acquisition
(the earliest date in clauses (a) through (c) being referred to as the
“Commitment Termination Date”).

The provisions set forth in Sections 3, 4, 5, 7, 8, 9 and 10 hereof and this
paragraph and the provisions of the Fee Letters will remain in full force and
effect regardless of whether the Bridge Credit Agreement is executed and
delivered; provided that (a) the provisions set forth under Section 7 shall be
superseded, solely to the extent covered thereby, by the terms of the Bridge
Credit Agreement, upon the execution and delivery thereof by the parties thereto
and (b) the second paragraph of Section 10 shall be superseded as described in
such paragraph. The provisions set forth in Sections 5, 7, 8, 9 and 10 hereof
and this paragraph and the provisions of the Fee Letters will remain in full
force and effect notwithstanding the expiration or termination of this
Commitment Letter or the Commitment Parties’ commitments and agreements
hereunder. Subject to the provisions of the preceding sentence, you may
terminate the Commitment Parties’ commitments hereunder in respect of the Bridge
Facility, in whole or in part (and, in the case of partial termination, on a pro
rata basis as among the Commitment Parties based on the amount of their
commitments in respect of the Bridge Facility), in each case upon written notice
to the Commitment Parties at any time.

 

13



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms of this Commitment Letter and the
Fee Letters by (a) signing and returning to the Initial Lenders executed
counterparts of this Commitment Letter, the Arranger Fee Letter and the
Administrative Agent Fee Letter, in each case, not later than 11:59 p.m., New
York City time, on November 6, 2018. The Initial Lenders’ and the Bridge
Arrangers’ offer hereunder, and the Initial Lenders’ and the Bridge Arrangers’
agreements to perform the services described herein, will expire automatically
and without further action or notice and without further obligation to you at
such time in the event that the Initial Lenders or JPMorgan, as the case may be,
have not received such executed counterparts in accordance with the immediately
preceding sentence. This Commitment Letter will become a binding commitment of
the Commitment Parties only after it has been duly executed and delivered by you
in accordance with the first sentence of this paragraph.

Each of the parties hereto agrees that this Commitment Letter, if accepted by
you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Bridge Credit Agreement by the parties
hereto in a manner consistent with this Commitment Letter and the Exhibits
hereto.

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A.,

      by  

/s/ Maria Riaz

      Name:   Maria Riaz       Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,       by  

/s/ Kara Treiber

      Name:   Kara Treiber       Title:   Director

 

WELLS FARGO SECURITIES, LLC,       by  

/s/ Russell Jeter

      Name:   Russell Jeter       Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

      by  

/s/ Marty McDonald

      Name:   Marty McDonald       Title:   Vice President



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written: LEGGETT & PLATT,
INCORPORATED,    by  

/s/ Matthew C. Flanigan

   Name:   Matthew C. Flanigan    Title:  

Executive Vice President and

Chief Financial Officer

   by  

/s/ Benjamin M. Burns

   Name:   Benjamin M. Burns    Title:  

Vice President and Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

Project Coil

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached or the
other Exhibits to the Commitment Letter.

Pursuant to the stock purchase agreement dated as of November 6, 2018 (together
with all exhibits or other attachments thereto and the disclosure schedules
referred to therein, collectively, as amended, modified or supplemented from
time to time, the “Acquisition Agreement”), by and among the Company, Elite
Comfort Solutions, Inc., a Delaware corporation (the “Acquired Company”) and
Elite Comfort Solutions LP, a Delaware limited partnership (the “Seller”), the
Company will acquire all of the issued and outstanding equity interests of the
Acquired Company (the “Acquisition”) from the Seller and the Acquired Company
will become a wholly owned subsidiary of the Company.

In connection with the Acquisition, it is intended that:

(a)    The Company will obtain an amendment to the Existing Revolving Credit
Agreement in order to implement the provisions set forth on Exhibit E and any
other changes as may be agreed between the Company and the Bridge Arrangers
(collectively, the “Proposed Amendments”).

(b)    The Company will (i) (A) obtain revolving credit commitments in an
aggregate principal amount of up to US$400,000,000 (the “New Revolving
Facility”), which, if the Proposed Amendments are obtained, may take the form of
an increase of the commitments under the Existing Revolving Credit Agreement,
(B) obtain and borrow an aggregate principal amount of up to US$500,000,000
under a new term loan facility (the “Term Loan Facility” and, together with the
New Revolving Facility, the “New Facilities”), which, if the Proposed Amendments
are obtained, may take the form of incremental term loans under the Existing
Revolving Credit Agreement and (C) issue commercial paper, other debt securities
(either pursuant to an SEC-registered offering or Rule 144A under the Securities
Act of 1933, as amended) and/or borrow revolving loans under the Existing
Revolving Credit Agreement and the New Revolving Facility in an aggregate amount
of up to US$750,000,000, or (ii) in the event that, at or before the time the
Acquisition is consummated, the aggregate gross proceeds of such issuance of
commercial paper, issuances of other debt securities and/or borrowings under the
Term Loan Facility and/or the New Revolving Credit Facility, in each case that
are intended to be applied to pay the consideration for the Acquisition and
costs and expenses related thereto, is less than US$900,000,000, obtain and
borrow under a senior unsecured 364-day bridge loan facility having the terms
set forth in Exhibit B to the Commitment Letter (the “Bridge Facility”) in an
aggregate principal amount of up to US$900,000,000 (subject to reduction as
described in Exhibit B to the Commitment Letter).

(c) The Company will cause repayment in full of all principal, premium, if any,
interest, fees and other amounts due or outstanding under the indebtedness
contemplated to be repaid pursuant to Section 6.08 of the Acquisition Agreement
(collectively, the “Acquired Company Debt Repayment”).



--------------------------------------------------------------------------------

The transactions described above are collectively referred to herein as the
“Transactions”. The date of the consummation of the Acquisition is referred to
herein as the “Closing Date”.



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIAL

Project Coil

364-Day Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit B have the meanings given
to them in the Commitment Letter to which this Exhibit B is attached.

 

Company:   Leggett & Platt, Incorporated, a Missouri corporation (the
“Company”). Administrative Agent:   JPMorgan Chase Bank, N.A. (“JPMorgan”) will
act as sole administrative agent (in such capacity, the “Bridge Administrative
Agent”) for a syndicate of banks, financial institutions and other institutional
lenders (together with JPMorgan, the “Lenders”), and will perform the duties
customarily associated with such role. Joint Lead Arrangers and Joint
Bookrunners:   JPMorgan, Wells Fargo Securities, LLC, and U.S. Bank, National
Association, will act as joint lead arrangers and joint bookrunners for the
Bridge Facility (in such capacities, the “Bridge Arrangers”), and will perform
the duties customarily associated with such roles. Transactions:   As described
in Exhibit A to the Commitment Letter. Facility:   A senior unsecured bridge
loan facility in an aggregate principal amount of up to US$900,000,000 (the
“Bridge Facility”) as such amount may be reduced pursuant to the “Mandatory
Prepayments/Commitment Reductions” section below. Purpose:   The proceeds of the
loans under the Bridge Facility will be used by the Company solely (a) to pay a
portion of the consideration for the Acquisition, (b) to finance the Acquired
Company Debt Repayment and (c) to pay fees and expenses incurred in connection
with the Transactions. Closing Date:   The date, on or before the Commitment
Termination Date, on which the borrowing under the Bridge Facility is made and
the Acquisition is consummated. Availability:   The Bridge Facility will be
available in a single drawing in US dollars on the Closing Date. Amounts
borrowed under the Bridge Facility that are repaid or prepaid may not be
reborrowed. On the Closing Date, any undrawn commitments under the Bridge
Facility shall automatically terminate. Interest Rates and Fees:   As set forth
on Schedule I hereto.



--------------------------------------------------------------------------------

Final Maturity and Amortization:   The Bridge Facility will mature on the date
that is 364 days after the Closing Date and will not require interim scheduled
amortization. Voluntary Commitment Reductions/Prepayments:   Voluntary
reductions of the unutilized portion of the commitments under the Bridge
Facility and prepayments of borrowings thereunder will be permitted at any time,
in minimum principal amounts to be agreed by the Company and the Bridge
Arrangers, and will be without premium or penalty (with any such reduction or
prepayment being applied ratably to the commitments or loans of each Lender),
subject to reimbursement of the Lenders’ redeployment costs in the case of a
prepayment of LIBOR borrowings other than on the last day of the relevant
interest period. Mandatory Commitment Reductions/Prepayments:  

On or prior to the Closing Date, the aggregate commitments in respect of the
Bridge Facility under the Commitment Letter or under the Bridge Credit Agreement
(as defined below), as applicable, shall be automatically permanently reduced
and, after the funding of the Bridge Facility on the Closing Date, loans under
the Bridge Facility shall be prepaid, in each case, by the following amounts:

 

(a)100% of the committed amount of any Qualifying Term Facility and/or
Qualifying Revolving Facility (each as defined below);

 

(b) without duplication of clause (a) above, 100% of the Net Cash Proceeds (as
defined below) received by the Company or any of its subsidiaries after the date
of the Commitment Letter from the issuance of any debt securities (including any
debt securities convertible or exchangeable into equity securities or hybrid
debt-equity securities) or any other incurrence of debt for borrowed money,
other than (i) any intercompany debt of the Company or any of its subsidiaries,
(ii) borrowings under the Existing Revolving Credit Agreement, (iii) borrowings
under the New Revolving Facility or the Term Loan Facility, provided that the
aggregate principal amount of indebtedness outstanding thereunder does not
exceed the committed amount thereof contemplated by Exhibit A to the Commitment
Letter, (iv) any commercial paper, (iv) ordinary course capital leases, purchase
money and equipment financings, vehicle leasing agreements and similar
obligations, (v) any indebtedness of the Acquired Company and its subsidiaries
permitted to be incurred by the Acquired Company or its subsidiaries after the
date of the Commitment Letter but prior to the Closing Date, or permitted to

 

B-2



--------------------------------------------------------------------------------

  remain outstanding on the Closing Date, in each case, under the Acquisition
Agreement, (vi) any debt incurred in connection with sale-leasebacks by the
Company and its subsidiaries, (vii) overdraft protection and short term working
capital facilities, hedging and cash management arrangements, and (viii) any
other indebtedness the Net Cash Proceeds of which do not exceed US$50,000,000 in
the aggregate;  

(c) 100% of the Net Cash Proceeds received by the Company after the date of the
Commitment Letter from the issuance of any equity securities by the Company,
other than (i) issuances pursuant to any employee equity compensation plan or
agreement or other employee equity compensation arrangement, any employee
benefit plan or agreement or other employee benefit arrangement or any
nonemployee director equity compensation plan or agreement or other non-employee
director equity compensation arrangement or pursuant to the exercise or vesting
of any employee or director stock options, restricted stock or restricted stock
units, warrants or other equity awards or pursuant to dividend reinvestment
programs and (ii) securities or interests issued or transferred directly (and
not constituting cash proceeds of any issuance of such securities or interests)
as consideration in connection with any acquisition (including the Acquisition),
divestiture or joint venture arrangement); and

 

(d) 100% of the Net Cash Proceeds received by the Company or any of its
subsidiaries after the date of the Commitment Letter from the sale or other
disposition of any property or assets of the Company or any of its subsidiaries
outside the ordinary course of business, including sales or issuances of equity
interests in any subsidiary of the Company, other than (i) sales, issuances and
other dispositions between or among the Company and its subsidiaries, (ii) the
unwinding of hedging arrangements, (iii) dispositions of accounts receivable and
related assets, (iv) sales or issuances of director’s qualifying shares and/or
other nominal amounts required to be held by the Company or its subsidiaries
pursuant to applicable law, and (v) sales and other dispositions the Net Cash
Proceeds of which do not exceed US$50,000,000 in any transaction or series of
related transactions (it being also understood that any casualty loss or damage
to, or any condemnation of, any property or asset of the Company or any of its
subsidiaries shall not be subject to this clause (d)); provided that if the
Company shall have given written notice to the Bridge Arrangers or, after the
Closing Date, the Bridge Administrative Agent, that the Company or its
subsidiaries intend to reinvest

 

B-3



--------------------------------------------------------------------------------

 

such Net Cash Proceeds within 180 days of receipt thereof in assets to be used
in the business of the Company and/or its subsidiaries, such Net Cash Proceeds
(or the portion thereof specified in such notice) shall not be subject to this
clause (d), except if such Net Cash Proceeds are not so reinvested by the end of
such 180-day period, in which case the portion thereof not so reinvested shall
then be subject to the provisions of this clause (d); provided further that no
Net Cash Proceeds that would otherwise be subject to the provisions of this
clause (d) shall be subject to such provisions until the aggregate amount of all
such Net Cash Proceeds shall equal US$50,000,000, and then only the portion in
excess of US$50,000,000 shall be subject to such provisions.

 

“Qualifying Revolving Facility” shall mean any revolving credit facility or
increase in revolving credit commitments that is entered into by the Company for
the stated purpose of providing financing for the Acquisition, the Acquired
Company Debt Repayment and fees and expenses relating thereto, including the New
Revolving Credit Facility, provided that the definitive credit or similar
agreement (or incremental agreement under the Existing Revolving Credit
Agreement) with respect thereto has become effective and the conditions
precedent to funding thereunder are no less favorable to the Company or are more
favorable to the Company than the conditions set forth herein to the funding of
the Bridge Facility, as determined in good faith by the Company.

 

“Qualifying Term Facility” shall mean any term loan facility that is entered
into by the Company for the stated purpose of providing financing for the
Acquisition, the Acquired Company Debt Repayment and fees and expenses relating
thereto, including the Term Loan Facility, provided that the definitive credit
or similar agreement (or incremental agreement under the Existing Revolving
Credit Agreement) with respect thereto has become effective and the conditions
precedent to funding thereunder are no less favorable to the Company or are more
favorable to the Company than the conditions set forth herein to the funding of
the Bridge Facility, as determined in good faith by the Company.

 

“Net Cash Proceeds” shall mean:

 

(a) with respect to the incurrence of indebtedness, the excess of (i) cash
actually received by the Company or any of its subsidiaries in connection with
such incurrence over (ii) the

 

B-4



--------------------------------------------------------------------------------

 

underwriting or issuance discounts, commissions, fees and other reasonable
expenses incurred by the Company or any of its subsidiaries in connection with
such incurrence;

 

(b) with respect to the issuance of any equity securities of the Company, the
excess of (i) the cash actually received by the Company in connection with such
issuance over (ii) the underwriting or issuance discounts, commissions, fees and
other reasonable expenses incurred by the Company in connection with such
issuance; and

 

(c) with respect to a sale or other disposition of any property or assets of the
Company or any of its subsidiaries, the excess, if any, of (i) the cash actually
received by the Company or its subsidiaries in connection therewith (including
any cash received by way of deferred payment pursuant to, or by monetization of,
a note receivable or otherwise, but only as and when so received) over (ii) the
sum of (A) payments made to retire any indebtedness that is secured by such
asset and that is required to be repaid in connection with the sale or other
disposition thereof, (B) the reasonable fees and expenses incurred by the
Company or any of its subsidiaries in connection therewith (including attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith), (C) taxes reasonably estimated to be payable in connection with such
transaction (including without limitation sales, use and other transfer taxes,
deed or mortgage recording taxes) and (D) the amount of reserves established by
the Company or any of its subsidiaries in good faith and pursuant to
commercially reasonable practices for adjustment in respect of the sale price of
such property or assets in accordance with applicable generally accepted
accounting principles, provided that if the amount of such reserves exceeds the
required amount thereof, then such excess, upon the determination thereof, shall
then constitute Net Cash Proceeds.

 

Notwithstanding the foregoing, no mandatory prepayment of the Bridge Facility
will be required in respect of any Net Cash Proceeds received by any foreign
subsidiary of the Company from any incurrence of indebtedness or sale or other
disposition of property or assets by such subsidiary to the extent the
repatriation of (or requirement to repatriate) such Net Cash Proceeds, or
otherwise using such Net Cash Proceeds to prepay

 

B-5



--------------------------------------------------------------------------------

 

loans under the Bridge Facility, would result in adverse tax consequences to the
Company and its subsidiaries, as reasonably determined by the Company.

 

For purposes of determining the amount of any required prepayment or commitment
reduction or prepayment of loans under the Bridge Facility, the U.S. dollar
equivalent of any Net Cash Proceeds or, in the case of a Qualifying Revolving
Facility or Qualifying Term Facility, commitments denominated in a currency
other than US dollars will be determined based on exchange rates prevailing at
the time of receipt by the Company or its subsidiaries of such Net Cash Proceeds
or such commitments.

 

Any required commitment reduction resulting from any of the foregoing shall be
effective on the same day as such Net Cash Proceeds are actually received or, in
the case of any Qualifying Revolving Facility or Qualifying Term Facility, the
date of effectiveness of the definitive credit or similar agreement (or
incremental agreement under the Existing Revolving Credit Agreement) with
respect thereto. Any required prepayment of loans resulting from any of the
foregoing shall be made on or prior to the fifth business day after such Net
Cash Proceeds are received.

 

All required commitment reductions and prepayments of loans under the Bridge
Facility will be made without premium or penalty, subject to reimbursement of
the Lenders’ redeployment costs in the case of a prepayment of LIBOR borrowings
other than on the last day of the relevant interest period, and will be applied
ratably to the commitments or loans of each Lender.

Documentation:   The Bridge Facility will be documented pursuant to a credit
agreement (the “Bridge Credit Agreement”), which will incorporate the terms
contained herein and otherwise be substantially the same as (and no less
favorable to the Company than), except as modified by the terms contained
herein, those contained in the Second Amended and Restated Credit Agreement,
dated as of November 8, 2017 (the “Existing Revolving Credit Agreement”), among
the Company, JPMorgan, as administrative agent, and the lenders party thereto
(for purposes of this Exhibit B, as in effect on the date of the Commitment
Letter but incorporating any Proposed Amendments that becomes effective at any
point after the date of this Commitment Letter (including after the Closing
Date)). In addition, the Bridge Credit Agreement will contain a provision to

 

B-6



--------------------------------------------------------------------------------

  provide that, whether before or after the Closing Date, (i) if the definitive
documentation for the Term Loan Facility (or any other term loan facility of the
Borrower or any of its subsidiaries (other than the Bridge Facility)) or the New
Revolving Facility (or any other revolving credit facility of the Borrower or
any of its Subsidiaries, including the revolving credit facility provided under
the Existing Revolving Credit Facility, as amended) contains a subsidiary
guarantee requirement, restrictive covenant, financial covenant or event of
default that is not set forth in the Bridge Credit Agreement (or that is more
restrictive or more favorable to the lenders than the corresponding provision
set forth in the Bridge Credit Agreement), then the Bridge Credit Agreement will
be deemed to incorporate such provision that is more restrictive or more
favorable to the lenders by reference, and/or (ii) if none of the definitive
documentation for any term loan facilities (other than the Bridge Facility) and
revolving credit facilities of the Borrower or any of its Subsidiaries contains
a subsidiary guarantee requirement, restrictive covenant, financial covenant or
event of default that is set forth in the Bridge Credit Agreement (or if such
definitive documentation only contains subsidiary guarantee requirements,
restrictive covenants, financial covenants or events of default that are less
restrictive or more favorable to the borrower than the corresponding provision
set forth in the Bridge Credit Agreement), then such provision will be deemed to
no longer apply to the Bridge Credit Agreement, or such less restrictive or more
favorable provision will be deemed to be incorporated by reference in the Bridge
Credit Agreement in place of the corresponding provision of the Bridge Credit
Agreement, as applicable. Subject to the foregoing, the Bridge Credit Agreement
will contain only those conditions to borrowing, mandatory commitment reductions
or prepayments, representations, warranties, covenants and events of default
expressly set forth in this Exhibit B and will be subject to the Funds Certain
Provisions. Notwithstanding the foregoing or anything else in this Commitment
Letter, the Fee Letters or any other agreement or undertaking relating to the
Bridge Facility to the contrary, the Bridge Credit Agreement shall expressly
permit on the Closing Date the consummation of the Acquisition and the other
Transactions described herein. The principles set forth in this paragraph are
referred to as the “Bridge Documentation Principles”.

 

B-7



--------------------------------------------------------------------------------

Representations and Warranties:  

Subject to the Bridge Documentation Principles, substantially the same as those
in the Existing Revolving Credit Agreement, to be made solely on the Closing
Date (it being understood that the representations and warranties made on the
Closing Date will cover the Acquired Company and its subsidiaries to the extent
subsidiaries of the Company are covered under the Existing Revolving Credit
Agreement), consisting only of: corporate status; authorization and no conflict;
binding effect; government approval; litigation; compliance with ERISA;
financial information; material liabilities; taxes; environmental compliance;
margin stock regulations (including in respect of the use of proceeds);
compliance with laws; investment company act status; ownership of properties;
insurance; anti-corruption laws and sanctions; no EEA financial institutions;
and use of proceeds on the Closing Date not violating any applicable
anti-corruption laws, anti-money laundering laws and sanctions.

 

The failure of any representation or warranty (other than the Specified
Representations and the Acquisition Agreement Representations (each, as defined
in Exhibit C to the Commitment Letter)) to be true and correct on the Closing
Date will not constitute the failure of a condition precedent to the funding of
the Bridge Facility on the Closing Date.

 

Notwithstanding anything herein to the contrary, during the period from the
Closing Date until the date that is 30 days after the Closing Date (the
“Clean-Up Period”), any breach of a representation or warranty (other than a
Specified Representation) arising solely by reason of any matter or circumstance
relating to the Acquired Company and its subsidiaries will be deemed not to be a
breach of a representation or warranty if, and for so long as, the circumstances
giving rise to the relevant breach of representation or warranty: (a) are
capable of being remedied within the Clean-Up Period and the Company and its
subsidiaries are taking appropriate steps to remedy such breach, (b) do not have
and would not be reasonably likely to have a Material Adverse Effect and
(c) were not procured by or approved by the Company or any of its subsidiaries
immediately prior to the Closing Date. If the relevant circumstances are
continuing on or after the expiry of the Clean-Up Period, there shall be a
breach of representation or warranty, notwithstanding the immediately preceding
sentence (and without prejudice to the rights and remedies of the Bridge
Administrative Agent and the Lenders).

 

B-8



--------------------------------------------------------------------------------

Conditions Precedent to Borrowing:   The borrowing under the Bridge Facility
will be subject solely to the satisfaction or waiver of the conditions precedent
expressly set forth in Exhibit C to the Commitment Letter, which conditions
precedent are subject in all respects to the Funds Certain Provisions.
Affirmative Covenants:   Subject to the Bridge Documentation Principles,
substantially the same as those in the Existing Revolving Credit Agreement,
consisting of: preservation of existence, etc.; keeping of books; reporting
requirements; taxes, claims for labor and materials; compliance with laws;
maintenance, etc.; insurance; litigation; and use of proceeds. Negative
Covenants:   Subject to the Bridge Documentation Principles, substantially the
same as those in the Existing Revolving Credit Agreement (and modified by any
Proposed Amendments that may become effective at any time after the date of this
Commitment Letter (including after the Closing Date)), consisting of:
limitations on liens; character of business; merger; etc.; sale of assets;
restriction on funded debt and short-term debt; multiemployer plans; and ratio
of total indebtedness to total capital. Financial Covenant:   The Company shall,
at the end of each fiscal quarter, maintain a ratio of Total Indebtedness (as
defined in the Existing Revolving Credit Agreement) to Total Capital (as defined
in the Existing Revolving Credit Agreement) of not more than 0.65 to 1.00;
provided that if the financial covenant in the Existing Revolving Credit
Agreement (or, if applicable, the refinancing or replacement thereof) and the
definitive documentation for the Term Loan Facility and the New Revolving
Facility shall contain a financial covenant based on a maximum “Leverage Ratio”
of Consolidated Funded Indebtedness (to be defined in a manner to be agreed, but
in any event to include all short term and long term indebtedness for borrowed
money, synthetic lease obligations, capital leases, obligations for drawn
letters of credit (to the extent not reimbursed or cash collateralized) and
guarantees of the foregoing) to EBITDA instead of a ratio of Total Indebtedness
to Total Capital, then the foregoing covenant shall be modified to be consistent
with such corresponding covenant, provided further that in no event shall the
maximum Leverage Ratio covenant level exceed 4.25 to 1.00. Events of Default:  
Subject to the Bridge Documentation Principles, substantially the same as those
in the Existing Revolving Credit Agreement, consisting of: nonpayment of
principal when due; nonpayment of interest or fees or other amounts within five
business days of becoming due; violation of covenants (following 30 days’ cure
period as provided in the Existing Revolving Credit Agreement);

 

B-9



--------------------------------------------------------------------------------

 

inaccuracy of any representation or warranty made or deemed made by the Company
(subject to the provisions of the final paragraph set forth under the caption
“Representations and Warranties” above); bankruptcy and insolvency events;
monetary judgments in excess of US$100,000,000; change of control; continuing
director; and cross-acceleration to material indebtedness.

 

During the period from and including the effectiveness of the Bridge Credit
Agreement and to and including the earlier of the termination of the commitments
under, or the funding of the loans under, the Bridge Facility on the Closing
Date, and notwithstanding (a) any failure by the Company or any of its
subsidiaries to comply with any of the affirmative covenants, negative covenants
or financial covenant, (b) the occurrence of any event of default or (c) any
provision to the contrary in the Bridge Credit Agreement, neither the Bridge
Administrative Agent nor any Lender shall be entitled to (i) rescind, terminate,
accelerate or cancel the Bridge Facility or any of its commitments thereunder or
exercise any right or remedy under the Bridge Facility, to the extent to do so
would prevent, limit or delay the making of its loan under the Bridge Facility,
(ii) refuse to participate in making its loan under the Bridge Facility or
(iii) exercise any right of set-off or counterclaim in respect of its loan under
the Bridge Facility to the extent to do so would prevent, limit or delay the
making of its loan under the Bridge Facility; provided that, for the avoidance
of doubt, the borrowing under the Bridge Facility shall be subject to the
satisfaction or waiver of the conditions expressly set forth in Exhibit C to the
Commitment Letter, which conditions precedent are subject in all respects to the
Funds Certain Provisions. For the avoidance of doubt, (x) the rights and
remedies of the Lenders, the Bridge Arrangers and the Bridge Administrative
Agent with respect to any condition precedent expressly set forth in Exhibit C
to the Commitment Letter shall not be limited in the event that any such
condition precedent is not satisfied or waived on the Closing Date and (y) after
the funding of the Bridge Facility on the Closing Date, all of the rights,
remedies and entitlements of the Administrative Agent and the Lenders under the
Bridge Credit Agreement shall be available notwithstanding that such rights,
remedies or entitlements were not available prior to such time as a result of
this paragraph.

 

B-10



--------------------------------------------------------------------------------

Voting:  

Amendments and waivers of the Bridge Credit Agreement will require the approval
of Lenders holding not less than a majority of the aggregate amount of the
commitments or loans under the Bridge Facility (the “Bridge Required Lenders”);
provided that (a) the consent of each Lender directly adversely affected thereby
will be required with respect to (i) reductions in the amount or extensions of
the scheduled date for the payment (but not of any required prepayment) of
principal of any loan, (ii) reductions in interest rates or fees or extensions
of the scheduled dates for payment thereof and (iii) increases in the amounts or
extensions of the scheduled expiration date of the Lenders’ commitments and
(b) the consent of 100% of the Lenders will be required with respect to
(i) modifications to certain of the pro rata provisions of the Bridge Credit
Agreement and (ii) modifications to any of the voting percentages; provided
further that no amendment or waiver shall amend, modify or otherwise affect the
rights or duties of the Bridge Administrative Agent without the prior written
consent of the Bridge Administrative Agent.

 

In connection with any waiver or amendment that requires the consent of all the
Lenders or all affected Lenders and that has been approved by the Bridge
Required Lenders, the Company shall have the right to replace any non-consenting
Lender.

 

Promptly following the consummation of any Proposed Amendments that become
effective after the Closing Date, the Company and Bridge Administrative Agent
shall enter into an amendment to the Bridge Credit Agreement to give effect to
such Proposed Amendments and to certain other changes as provided in the Bridge
Documentation Principles. For the avoidance of doubt, any such amendment shall
not require the consent of any Lender.

Cost and Yield Protection:   Subject to the Bridge Documentation Principles, the
Bridge Credit Agreement will contain customary provisions (a) protecting the
Bridge Administrative Agent and the Lenders against increased costs or loss of
yield resulting from changes in reserve, capital adequacy and capital or
liquidity requirements (or their interpretation), illegality, unavailability and
other requirements of law (including reserves with respect to liabilities or
assets consisting of or including “Eurocurrency Liabilities”) and from the
imposition of or changes in certain taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a LIBOR loan on a day other than the last day of an interest period with
respect thereto. For all purposes of the Bridge Credit Agreement, (i) the
Dodd-Frank Wall Street Reform and

 

B-11



--------------------------------------------------------------------------------

  Consumer Protection Act and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall be
deemed introduced or adopted after the date of the Bridge Credit Agreement. The
Bridge Credit Agreement will provide that all payments are to be made free and
clear of taxes (with customary exceptions). Defaulting Lenders:   Subject to the
Bridge Documentation Principles, the Bridge Credit Agreement will contain
customary provisions with respect to Defaulting Lenders. Assignments and
Participations:  

The Lenders may assign all or, in an amount of not less than US$5,000,000, any
part of, their respective commitments or loans to one or more eligible
assignees, subject to the prior written consent of (a) the Bridge Administrative
Agent and (b) except (i) with respect to assignments made to any Specified
Permitted Lender or (ii) after the Closing Date, when an event of default has
occurred and is continuing, the Company, each such consent not to be
unreasonably withheld, delayed or conditioned; provided that, after the Closing
Date, assignments made to a Lender or an affiliate or approved fund of a Lender
will not be subject to the above consent requirements. The Company’s consent
shall be deemed to have been given if the Company has not responded within 10
business days of a written request for an assignment. Upon such assignment, the
assignee will become a Lender for all purposes under the Bridge Credit
Agreement. A US$3,500 processing fee will be required in connection with any
such assignment. The Lenders will also have the right to sell participations
without restriction (other than to natural persons and the Company and its
subsidiaries and affiliates), subject to customary limitations on voting rights.

 

“Specified Permitted Lender” means (a) any person that is a lender under the
Existing Revolving Credit Agreement and (b) any person that is a commercial or
investment bank that, in the case of this clause (b), at the time of such
assignment has corporate rating (however denominated) or senior unsecured,
non-credit enhanced long-term indebtedness rating that is Investment Grade
either from Moody’s or S&P.

 

B-12



--------------------------------------------------------------------------------

Expenses and Indemnification:   Subject to the Bridge Documentation Principles,
the Bridge Credit Agreement will contain customary provisions relating to
indemnity, reimbursement, exculpation and related matters. EU Bail-in
Provisions:   The Bridge Credit Agreement will contain a customary contractual
recognition provision required under Article 55 of the Bank Recovery and
Resolution Directive of the European Union. Governing Law and Forum:   The
Bridge Credit Agreement will provide that the parties thereto will submit to the
exclusive jurisdiction and venue of the federal and state courts of the State of
New York sitting in the Borough of Manhattan and will waive any right to trial
by jury. New York law will govern the Bridge Credit Agreement; provided that
(a) the interpretation of the definition of “Material Adverse Effect” (as
defined in Exhibit C to the Commitment Letter) and whether or not a Material
Adverse Effect exists or has occurred, (b) the determination of the accuracy of
any Acquisition Agreement Representations and whether as a result of a breach or
inaccuracy of such representations and warranties the Company (or any of its
affiliates) has the right to terminate its (or its affiliate’s) obligations
under the Acquisition Agreement or the right to elect not to consummate the
Acquisition and (c) the determination of whether the Acquisition has been
consummated in all material respects in accordance with the terms of the
Acquisition Agreement, in each case, will be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
agreements executed and performed entirely within such State without regard to
conflicts of law principles of the State of Delaware or any other jurisdiction
that would cause the laws of any jurisdiction other than the State of Delaware
to apply. Counsel to the Bridge Administrative Agent and the Bridge Arrangers:  
Cravath, Swaine & Moore LLP.

 

B-13



--------------------------------------------------------------------------------

SCHEDULE I TO EXHIBIT B

CONFIDENTIAL

 

Interest Rates:  

Interest will accrue at, at the option of the Company, a rate per annum equal to
(a) LIBOR plus the Applicable Margin or (b) the ABR plus the Applicable Margin,
in each case as shown on the Pricing Grid set forth below.

 

The Company may elect interest periods of 1, 2 or 3 months for LIBOR borrowings.

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans when determined on the basis of the Prime Rate) and interest shall be
payable at the end of each interest period and upon any prepayment or repayment
on the amount prepaid or repaid.

 

Interest on overdue amounts will accrue, in the case of principal, at the rates
otherwise applicable plus 2% per annum or, in the case of amounts other than
principal, interest accruing on ABR loans plus 2% per annum.

 

“ABR” means, for any day, a rate per annum equal to the highest of (a) the Prime
Rate, (b) the NYFRB Rate in effect on such day plus 1⁄2 of 1% per annum and
(c) the LIBOR on such day (or if such day is not a business day, the immediately
preceding business day) for a deposit in US dollars with a maturity of one month
plus 1% per annum. Any change in the Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the LIBOR shall take effect on the date of such change
in the Prime Rate, the NYFRB Rate or the LIBOR, respectively.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding business day by the
NYFRB as the federal funds effective rate; provided that such rate shall in no
event be less than zero.

 

“LIBOR” means a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other person that takes
over the administration of such rate) for deposits in US dollars (for delivery
on the first day of the applicable period) with a term equivalent to such period
as displayed on the Reuters screen page (currently page LIBOR01) displaying
interest rates for deposits in the London interbank market (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of



--------------------------------------------------------------------------------

 

such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion), at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, provided that such rate shall in no event
be less than zero and shall be adjusted for statutory reserve rate. The Bridge
Credit Agreement will contain customary interpolated screen rate provisions with
respect to LIBOR and customary provisions addressing, in the manner to be agreed
by the Company and the Bridge Arrangers, discontinuance of LIBOR.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any day that is
a business Day, the term “NYFRB Rate” means the rate quoted for such day for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Bridge Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided that NYFRB shall in no event be
less than zero.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding business day by the NYFRB as an Overnight
Bank Funding Rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City.

Duration Fees:   The Company will pay a fee (the “Duration Fee”) to each Lender
on each date set forth in the grid below in an amount equal to the percentage,
determined in accordance with the grid below, of the principal amount of the
loan under the Bridge Facility of such Lender outstanding at the close of
business, New York City time, on such date:

 

Duration Fees

 

90 days after the

Closing Date

   180 days after the
Closing Date     270 days after the
Closing Date  

0.50%

     0.75 %      1.00 % 

 

B-2



--------------------------------------------------------------------------------

Ticking Fees:   The Company will pay ticking fees to each Lender as set forth in
the Arranger Fee Letter.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

CONFIDENTIAL

Project Coil

364-Day Senior Unsecured Bridge Facility

Pricing Grid

 

Pricing

Category

  

Applicable Ratings
(S&P/Moody’s)

   Applicable Margin
LIBOR Loans
(percent per annum)     Applicable Margin
ABR Loans
(percent per annum)   Category 1    BBB+ / Baa1 or greater      1.125 %     
0.125 %  Category 2    <= BBB / Baa2      1.250 %      0.250 % 

The Applicable Margin will increase, in each Pricing Category, by 0.500% per
annum on each of the 90th, 180th and 270th day after the Closing Date.

The Applicable Margin and the Applicable Ticking Fee Rate in effect at any time
will be determined by reference to the Pricing Category corresponding to the
Applicable Ratings in effect at such time.

For purposes of the foregoing, (a) if the Applicable Ratings assigned by Moody’s
and S&P shall fall within different Pricing Categories, the applicable Pricing
Category shall be the Pricing Category in which the higher of the Applicable
Ratings shall fall unless the Applicable Ratings differ by two or more Pricing
Categories, in which case the applicable Pricing Category shall be the Pricing
Category one level below that corresponding to the higher Applicable Rating,
(b) if either Moody’s or S&P shall not have an Applicable Rating in effect
(other than by reason of the circumstances referred to in the last sentence of
this paragraph), such rating agency shall be deemed to have an Applicable Rating
in Pricing Category 2, and (c) if any Applicable Rating shall be changed (other
than as a result of a change in the rating system of the applicable rating
agency), such change shall be effective as of the date which it is first
announced by the applicable rating agency making such change. If the rating
system of either Moody’s or S&P shall change, or if such rating agency shall
cease to be in the business of rating corporate debt obligations and corporate
credit, the Company and the Bridge Required Lenders shall negotiate in good
faith to amend this Pricing Grid to reflect such changed rating system or the
unavailability of Applicable Ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rating used to determine the
Applicable Margin and the Applicable Ticking Fee Rate shall be deemed to be that
most recently in effect from such rating agency prior to such change or
cessation.

“Applicable Ratings” means, with respect to S&P or Moody’s, the Senior Unsecured
Rating established by such rating agency.

“Senior Unsecured Rating” means, with respect to S&P or Moody’s, a rating by
such rating agency of the Company’s senior unsecured non-credit enhanced
long-term indebtedness for borrowed money, giving pro forma effect to the
Transactions.



--------------------------------------------------------------------------------

EXHIBIT C

CONFIDENTIAL

Project Coil

364-Day Senior Unsecured Bridge Facility

Summary of Conditions Precedent

Capitalized terms used but not defined herein have the meanings given to them in
the Commitment Letter to which this Exhibit C is attached.

The borrowing under the Bridge Facility, on the Closing Date shall be subject
solely to satisfaction or waiver by the Bridge Arrangers of the following
conditions precedent (which conditions precedent are subject to the Funds
Certain Provisions):

1.    The Acquisition shall have been (or, substantially concurrently with the
funding under the Bridge Facility, shall be) consummated in all material
respects in accordance with the terms of the Acquisition Agreement. The
Acquisition Agreement as in effect on the date of the Commitment Letter shall
not have been amended or modified in any respect, or any provision or condition
therein waived, or any consent granted thereunder by the Company or any of its
subsidiaries, if such amendment, modification, waiver or consent would be
material and adverse to the interests of the Lenders or the Bridge Arrangers (in
their capacities as such) without the Bridge Arrangers’ prior written consent
(such consent not to be unreasonably withheld, delayed, denied or conditioned),
it being understood and agreed that (a) any reduction, when taken together with
all prior reductions, of less than 10% in the original consideration for the
Acquisition will be deemed not to be material and adverse to interests of the
Lenders or the Bridge Arrangers, provided, in the case of any such reduction of
less than 10%, that the aggregate principal amount of the Bridge Facility shall
have been reduced on a dollar-for-dollar basis and (b) any increase, when taken
together with all prior increases, of less than 10% in the original
consideration for the Acquisition will be deemed not to be material and adverse
to interests of the Lenders.

2.    The Bridge Arrangers shall have received (a) audited consolidated balance
sheets and related consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows of the Company, prepared in accordance with
U.S. GAAP, for the three most recent fiscal years that shall have been completed
at least 60 days prior to the Closing Date, (b) unaudited condensed consolidated
balance sheets and related condensed consolidated statements of income,
comprehensive income, and cash flows of the Company, prepared in accordance with
U.S. GAAP, for each fiscal quarter (other than the fourth fiscal quarter) ended
after the date of the most recent balance sheet delivered pursuant to clause
(a) above and at least 45 days prior to the Closing Date, (c) audited
consolidated balance sheets and related consolidated statements of operations
and cash flows, statements of comprehensive loss and statements of stockholder’s
equity of the Acquired Company, prepared in accordance with U.S. GAAP, for the
most recent fiscal year ended at least 90 days prior to the Closing Date,
(d) unaudited consolidated balance sheets and related consolidated statements of
income and cash flows of the Acquired Company, prepared in accordance with U.S.
GAAP, for any fiscal quarter (other than the fourth fiscal quarter) ended after
the date of its most recent audited financial statements delivered pursuant to
clause (c) above and at least 45 days prior to the Closing Date and
(e) customary pro forma consolidated financial statements of the Company
subsidiaries giving effect to the Transactions. The Bridge Arrangers hereby
acknowledge that the Company’s public filing with the SEC of any required
financial statements will satisfy the applicable requirements of this paragraph.
The Bridge Arrangers hereby acknowledge receipt of the financial statements
described in clause (a) for the fiscal years ended December 31, 2017, 2016 and
2015 and clause (b) above for the fiscal quarters ended June 30, 2018 and
March 31, 2018.



--------------------------------------------------------------------------------

3.    The Closing Date shall not occur prior to January 16, 2019.

4.    The Bridge Arrangers shall have received, at least three business days
prior to the Closing Date, all documentation and other information requested by
them in writing to the Company at least 10 business days prior to the Closing
Date that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.

5.    The Bridge Arrangers shall have received (a) customary legal opinions,
corporate documents, officers’ certificates (as to the satisfaction of the
closing conditions set forth in Sections 1 (solely as to the second and third
sentences thereof), 6 and 7 of this Exhibit C), secretary’s certificates, good
standing certificates and evidence of authority (including incumbency and
resolutions) with respect to the Company and (b) a customary notice of
borrowing.

6.    On the Closing Date, or, in the case of representations made on an earlier
date, on such earlier date, (a) the Acquisition Agreement Representations (as
defined below) shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein), and (b) the
Specified Representations (as defined below) shall be true and correct in all
material respects (without duplication of any materiality qualifier set forth
therein).

7.    Since the date of the Acquisition Agreement, there shall not have occurred
a Material Adverse Effect (as defined below).

“Material Adverse Effect” means any fact, event, change, effect, occurrence or
development that, individually or in the aggregate, with all other facts,
events, changes, effects, occurrences or developments, is or is reasonably
expected to be materially adverse to the financial condition, assets,
liabilities, business, or operating results of the Company and its Subsidiaries,
taken as a whole, or is, or is reasonably expected to be, materially adverse to
the ability of Seller to consummate the Transactions; provided that no facts,
events, changes, effects, occurrences or developments arising from or relating
to the following, either alone or taken together, will constitute, or be taken
into account in determining whether there has been or will be, a Material
Adverse Effect: (a) general business or economic conditions affecting the
industries in which the Company and its Subsidiaries or their customers operate;
(b) national or international political or social conditions, including the
engagement by the United States in hostilities or the escalation thereof,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence or the escalation of any military, cyber or terrorist attack upon
the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, asset, equipment or
personnel of the United States; (c) financial, banking, or securities markets
(including (i) any disruption of any of the foregoing markets, (ii) any change
in currency exchange rates, (iii) any decline or rise in the price of any
security, commodity, contract or index or (iv) any increased cost, or decreased
availability, of capital or pricing or terms related to any financing for the
Transactions); (d) natural disasters, pandemics, weather conditions, explosions
or fires or other force majeure events or acts of God; (e) changes in Laws or
other binding directives or

 

C- 2



--------------------------------------------------------------------------------

determinations issued or made by any Governmental Body after the date of the
Acquisition Agreement; (f) changes in GAAP or other accounting requirements or
principles or the interpretation thereof after the date of the Acquisition
Agreement; (g) the taking of any action expressly permitted or required by the
Acquisition Agreement (including Section 6.01 thereof) or taken at the express
written request of Buyer, the failure to take any action if such action is
prohibited by the Acquisition Agreement, or Buyer’s failure to consent to any of
the actions restricted in Section 6.01 of the Acquisition Agreement; (h) the
announcement, execution or consummation of the Acquisition Agreement or the
Transactions or the identity of Buyer, including the impact thereof on the
relationships, contractual or otherwise, of the Company or any of its
Subsidiaries with employees, customers, suppliers, lessors or other commercial
partners; (i) any failure, in and of itself, to achieve any budgets,
projections, forecasts, estimates, plans or predictions (but, for the avoidance
of doubt, not the underlying causes of any such failure to the extent such
underlying cause is not otherwise excluded from the definition of Material
Adverse Effect); (j) any action taken by Buyer or its Affiliates with respect to
the Transactions or financing thereof; or (k) matters expressly set forth on the
Disclosure Schedules; except in the case of the foregoing clauses (a), (b), (c),
(d), (e) and (f) to the extent such facts, events. changes, effects, occurrences
or developments have a materially disproportionate impact on the Company and its
Subsidiaries, taken as a whole, as compared to other participants engaged in the
industries and geographies in which they operate. All capitalized terms used in
this definition (other than “Acquisition Agreement”) have the meanings assigned
thereto in the Acquisition Agreement (as in effect on the date of the Commitment
Letter).

8.    Subject to the Funds Certain Provisions (as defined below) and the Bridge
Documentation Principles, the execution and delivery by the Company of the
Bridge Credit Agreement that is substantially consistent with the terms of the
Commitment Letter.

9.    The Company shall have paid all fees, expenses and other amounts payable
by it under the Commitment Letter and the Fee Letters on or prior to the Closing
Date (in the case of expenses and other amounts, to the extent invoiced at least
two business days prior to the Closing Date).

10.    The Bridge Arrangers shall have received a certificate in the form of
Exhibit D to the Commitment Letter from the Company executed by its chief
financial officer, certifying that the Company and its subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.

11.    Substantially concurrently with the consummation of the Acquisition, the
Acquired Company Debt Repayment shall be consummated, and the Bridge Arrangers
shall receive customary payoff documentation in respect thereof.

Notwithstanding anything in the Commitment Letter, the Fee Letters, the Bridge
Credit Agreement or any other agreement or undertaking relating to the Bridge
Facility to the contrary, (a) the only representations and warranties relating
to the Company and its subsidiaries or the Acquired Company and its subsidiaries
the accuracy of which shall be a condition to the funding of the Bridge Facility
on the Closing Date shall be (i) such of the representations and warranties made
by or with respect to the Acquired Company and its subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders (in their
capacities as such),

 

C- 3



--------------------------------------------------------------------------------

but only to the extent that the Company (or any of its affiliates) has the right
(taking into account any applicable cure provisions) to terminate its (or its
affiliate’s) obligations under the Acquisition Agreement or the right to elect
not to consummate the Acquisition as a result of a breach of such
representations and warranties in the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (ii) the Specified Representations and (b) the
terms of the Bridge Credit Agreement, shall be in a form such that they do not
impair the funding of the Bridge Facility on the Closing Date if the conditions
expressly set forth in this Exhibit C are satisfied or waived by the Bridge
Arrangers. For purposes hereof, “Specified Representations” means the
representations and warranties of the Company set forth in the Bridge Credit
Agreement subject to the Bridge Documentation Principles relating to
organization, existence and good standing of the Company; corporate power and
authorization by the Company to enter into the Bridge Credit Agreement; due
execution and delivery by the Company of the Bridge Credit Agreement, and
enforceability of the Bridge Credit Agreement against the Company; no conflict
of the Bridge Credit Agreement, and the transactions thereunder with the
Company’s charter or by-laws; solvency as of the Closing Date of the Company and
its subsidiaries on a consolidated basis after giving effect to the Transactions
(solvency to be defined in a manner consistent with Exhibit D to the Commitment
Letter); margin stock regulations; Investment Company Act status; and the use of
proceeds on the Closing Date not violating any applicable anti-corruption laws,
anti-money laundering laws and sanctions. The provisions of this paragraph are
referred to as the “Funds Certain Provisions”.

 

C- 4



--------------------------------------------------------------------------------

EXHIBIT D

CONFIDENTIAL

SOLVENCY CERTIFICATE

This Certificate (this “Certificate”) is being delivered pursuant to Section
[     ] of the Credit Agreement dated as of [     ] (the “Credit Agreement”),
among Leggett & Platt, Incorporated, a Missouri corporation (the “Company”), the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent. Unless otherwise defined herein, terms used herein have
the meanings provided in the Credit Agreement.

The undersigned hereby certifies that [he][she] is the Chief Financial Officer
of the Company and that [he][she] is knowledgeable of the financial and
accounting matters of the Company and its Subsidiaries and that, as such,
[he][she] is authorized to execute and deliver this Certificate on behalf of the
Company.

The undersigned hereby further certifies, solely in [his][her] capacity as Chief
Financial Officer of the Company and not in an individual capacity and without
personal liability, that, on the date hereof, immediately after giving effect to
the Transactions to occur on the Closing Date, including the making of the Loan
to be made on the Closing Date and the application of the proceeds thereof:

1.     The fair value of the assets of the Company and its Subsidiaries (on a
going concern basis), on a consolidated basis, will exceed their debts and
liabilities, subordinated, contingent or otherwise.

2.    The present fair saleable value of the property of the Company and its
Subsidiaries (on a going concern basis), on a consolidated basis, will be
greater than the amount that will be required to pay the probable liabilities on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured.

3.    The Company and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured.

4.    The Company and its Subsidiaries, on a consolidated basis, will not have
an unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and proposed to be conducted
following the date hereof.

In computing the amount of the contingent liabilities of the Company and its
Subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in
his/her capacity as Chief Financial Officer of the Company (and not in an
individual capacity) this [    ] day of [    ].

 

LEGGETT & PLATT, INCORPORATED,

By

 

 

Name:

 

Title:

  Chief Financial Officer

 

D- 2



--------------------------------------------------------------------------------

EXHIBIT E

CONFIDENTIAL

Project Coil

Summary of Proposed Amendments to Existing Revolving Credit Agreement

Capitalized terms used but not defined in this Exhibit E shall have the meanings
set forth in the Commitment Letter to which this Exhibit E is attached or the
other Exhibits to the Commitment Letter.

The Proposed Amendments will, with respect to the Existing Revolving Credit
Agreement:

Closing Date Amendments

(1) Amend Sections 5.12 and 5.14 of the Existing Revolving Credit Agreement to
replace the Total Indebtedness to Total Capital financial covenant with a
customary leverage-based financial covenant which requires that the Company
maintain, as of the last day of each fiscal quarter, a ratio of Consolidated
Funded Indebtedness (to be defined in a manner to be agreed, but in any event to
include all short term and long term indebtedness for borrowed money, synthetic
lease obligations, capital leases, obligations for drawn letters of credit (to
the extent not reimbursed or cash collateralized) and guarantees of the
foregoing) to EBITDA (to be defined in a manner to be agreed) of not greater
than 4.25 to 1.00, with a single step-down to 3.50 to 1.00 no sooner than a
future fiscal quarter end to be agreed.

(2) Extend the maturity date of all revolving commitments thereunder to the date
that is five years after the Closing Date.

Effective Date Amendments

(3) Increase the amount of “Incremental Commitments” permitted under the
Existing Revolving Credit Agreement such that the New Revolving Facility and the
Term Loan Facility may be incurred under the Existing Revolving Credit
Agreement; provided that, if the Closing Date does not occur on prior to the
Commitment Termination Date, the amount of “Incremental Commitments” permitted
will be reduced to the amount permitted under the Existing Revolving Credit
Agreement as of the date of this Commitment Letter.

(4) Incorporate “SunGard” conditionality with respect to the revolving loans and
term loans to be borrowed under the Existing Revolving Credit Agreement to
finance the Acquisition, the Acquired Company Debt Repayment and fees and
expenses relating thereto that is no less favorable to the Company than the
Funds Certain Provisions and conditionality applicable to the Bridge Facility.

(5) Add a materiality threshold to the Company’s obligations under
Section 5.04(a) thereof.

(6) Add a materiality threshold to the Company’s obligations under Section 5.05
thereof.

(7) Add a carve-out to Section 5.08 thereof for customary “Permitted Liens.”



--------------------------------------------------------------------------------

(8) Add a carve-out to Section 5.10 thereof which would allow any Subsidiary to
enter into any merger or consolidation as a means of effecting a disposition in
compliance with Section 5.11 or an acquisition.

(9) Revise Section 5.11 thereof such that it only limits the sale or other
disposition of all or substantially all assets of the Company and its
Subsidiaries, taken as a whole.

 

D- 2